      Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-3 Filed: 08/20/19 Page: 1 of 2 - Page ID#:
                                           3044
                                                                  501 KAR 6:020
                                                     Policy Number                   Total Pages


                           KENTUCKY
                        CORRECTIONS                                  14.5                             2
                       Policies and Procedures       Date Filed                      Effective Date


                                                               April 12, 2018                   June 1, 2018
References/Authority                                 Subject

KRS 49.010, 49.020, 49.180, 108 KAR 1:010
                                                                        CLAIMS COMMISSION


        I.       DEFINITIIONS


                 to address negligence claims against the Commonwealth and its agencies pursuant to
                 KRS 49.020(1).



        II.      POLICY and PROCEDURES

                 A.    Claims

                       1.       If an individual believes that he has suffered a loss or injury to his person
                                or property as a result of negligence on the part of Corrections or its
                                employee or agent, he may file a claim with the Claims Commission. All
                                claims shall be processed through the Claims Commission if payment is
                                required. A claim shall not be brought before the Commission unless the
                                value of the total amount of damages claimed therein meets the limits set
                                forth in KRS 49.180.

                       2.       For all claims under $1,000.00 the Claims Commission provides a copy of
                                the claim to the appropriate institution or division, along with a request for
                                an investigation. The results of the investigation shall be forwarded to the
                                Office of Legal Services within twenty (20) days of the date of the
                                                notification. For any claim over $1,000.00, the Office of
                                Legal Services shall request an investigation.            In all cases, the
                                investigation report and recommendation for or against payment shall be
                                forwarded to the Office of Legal Services within the designated time. The
                                Office of Legal Services shall review the investigative report and
                                recommendation and shall be responsible for filing the appropriate
                                response with the Claims Commission.

                 B.    Investigation

                       1.       Institution Claim
Case: 3:16-cv-00096-GFVT-EBA Doc #: 178-3 Filed: 08/20/19 Page: 2 of 2 - Page ID#:
                                     3045
            Policy Number                          Effective Date                    Page


               14.5                            June 1, 2018                           2


                            a.     The Warden of each institution shall designate a staff member as
                                   the Institutional Claims Officer.

                            b.     The Claims Officer shall maintain each claim in a separate file.

                            c.     The Claims Officer shall investigate the circumstances surrounding
                                   each claim to determine if it is a claim that should be paid. The
                                   investigative report shall be accompanied by documentation in
                                   support of the facts contained in the report. The results of the
                                   investigation shall be reported to the Warden or his designee for
                                   approval and recommendation prior to being forwarded to the
                                   Office of Legal Services.

                 2.         Division of Probation and Parole Claim

                            The Director of Probation and Parole or designee shall appoint a staff
                            member to investigate.

                 3.         Central Office Claim

                            The Commissioner or designee shall appoint a staff member to investigate.

       C.        Reimbursement

                 Each respective budget unit shall be responsible for paying an approved claim of
                 $4,999.99 and under attributed to it and shall charge the claim to expense line
                 item 378 Claims and Judgments in its operating budget. Claims of $5,000 or
                 more shall be paid out of a special account in the Treasury as a necessary
                 governmental expense.
